         Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 1 of 35



 1                                                                    The Honorable Thomas S. Zilly

 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10
       STRIKE 3 HOLDINGS, LLC, a
11     Delaware corporation,                              No. 2:17-cv-01731-TSZ

12                                Plaintiff,              DECLARATION OF JESSICA
                                                          FERNANDEZ IN SUPPORT OF
13                v.                                      PLAINTIFF/COUNTER-
                                                          DEFENDANT’S RESPONSE TO
14     JOHN DOE, subscriber assigned IP                   MOTION TO SEAL
       address 73.225.38.130,
15                                                        Noted on Motion Calendar:
                                  Defendant.              July 12, 2019
16
17
18
             I, Jessica Fernandez, do hereby state and declare as follows:
19
             1.        I am over the age of 18 and am otherwise competent to make this
20
     declaration.
21
             2.        This declaration is based on my personal knowledge and, if called upon to
22
     do so, I will testify that the facts stated herein are true and accurate.
23
             3.        I am employed as an in-house attorney for Plaintiff/Counter-Defendant
24
     Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”).
25
             4.        To my knowledge, only a limited number of people have access to the
26
     sensitive financial information of this company.
     FERNANDEZ DECLARATION IN
     SUPPORT OF MOTION TO SEAL
     No. 2:17-cv-01731-TSZ – Page 1
             Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 2 of 35



 1              5.       I have reviewed the unredacted copies of Defendant’s Supplemental

 2   Response to Motion for Summary Judgment (Dkt. No. 148)1, Defendant’s Excerpts from
 3   my April 12, 2019 Deposition (Dkt. No. 150-5),2 and Defendant’s Excerpts from the April
 4   11, 2019 deposition transcript of Greg Lansky (Dkt. No. 150-12).3
 5              6.       Defendant’s Excerpts from the April 11, 2019 deposition transcript of Greg
 6   Lansky contain information relating to Strike 3’s revenue from subscriptions, licensing fees,
 7   and DVD sales. It also contains the total number of subscribers to Strike 3’s websites.
 8   Defendant’s Excerpts from my April 12, 2019 Deposition contain information about the

 9   gross and net recovery from Strike 3’s legal matters.
10              7.       Strike 3 does not disclose this information to its competitors or the general
11   public. All employees who obtain such revenue and proceeds information are under a duty
12   of confidentiality and would not share this information other than with those who need to
13   know it for a business purpose within the company. Public disclosure of this information
14   could harm Strike 3 by permitting competitors to know Strike 3’s revenue and net proceeds
15   and basing, in part, competitive business decisions upon that information.
16              8.       Defendant’s Supplemental Response to Motion for Summary Judgment
17   contains: (1) Strike 3’s total number of subscribers; (2) Strike 3’s total yearly revenues from
18   subscriptions, licensing fees, and DVD sales; and (3) gross and net recovery from Strike 3’s
19   legal matters.
20              9.       Strike 3 maintains all of the information listed in the immediately preceding
21   paragraph in confidence.
22              10.      Disclosure of this information could harm Strike 3’s competitive standing.
23              11.      In short, Strike 3 derives economic benefit from keeping this type of
24
     1
         This document is also listed as Exhibit 1 to Dkt. No. 147.
25
     2
         This document is also listed as Exhibit 2 to Dkt. No. 147.
26
     3
         This document is also listed as Exhibit 3 to Dkt. No. 147.

     FERNANDEZ DECLARATION IN
     SUPPORT OF MOTION TO SEAL
     No. 2:17-cv-01731-TSZ – Page 2
         Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 3 of 35



 1   information confidential.

 2          12.     Although Plaintiff has made public portions of its own excerpts of Mr.
 3   Lansky’s deposition transcript and my deposition transcript, which overlap with portions
 4   used in Defendant’s exhibits, Plaintiff respectfully submits Exhibits “A,” “B” and “C” to
 5   this declaration, which are redacted public versions of Defendant’s Supplemental Response,
 6   Excerpts of Jessica Fernandez Deposition, and Excerpts of Greg Lansky, respectively.
 7          I hereby declare under penalty of perjury under the laws of the United States of
 8   America that the foregoing is true and correct.

 9          Executed on this 3rd day of July, 2019, at Los Angeles, California.
10
11                                                Jessica Fernandez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     FERNANDEZ DECLARATION IN
     SUPPORT OF MOTION TO SEAL
     No. 2:17-cv-01731-TSZ – Page 3
          Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 4 of 35



1                                   CERTIFICATE OF SERVICE
2            I, Jeremy Roller, hereby certify that on July 5, 2019, I electronically filed the
3    foregoing document with the Clerk of the Court using the CM/ECF system which will send
4    notification of filing to the following parties:
5
                     Adrienne D. McEntee, WSBA #34061
6
                     Beth E. Terrell, WSBA #26759
7                    Email: bterrell@terrellmarshall.com
                     amcentee@terrellmarshall.com
8                    936 North 34th Street, Suite 300
                     Seattle, Washington 98103-8869
9                    Telephone: (206) 816-6603
                     Facsimile: (206) 319-5450
10

11                   J. Curtis Edmondson, WSBA #43795
                     Email: jcedmondson@edmolaw.com
12                   EDMONDSON IP LAW
                     399 NE John Olsen Avenue Hillsboro
13                   Oregon 97124
14                   Telephone: (503) 336-3749

15                   Attorneys for Defendant

16

17   DATED this 5th day of July 2019 at Seattle, Washington.

18

19                                                      /s/ Jeremy Roller
                                                        Jeremy Roller
20

21

22

23

24

25

26


     FERNANDEZ DECLARATION IN
     SUPPORT OF MOTION TO SEAL
     No. 2:17-cv-01731-TSZ – Page 4
Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 5 of 35




                     EXHIBIT A
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 6 of 35



                                                 THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5                               U.S. DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON

 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                              NO. 2:17-cv-01731-TSZ
                            Plaintiff,
 9                                              DEFENDANT’S SUPPLEMENTAL
                                                RESPONSE TO PLAINTIFF’S
10         vs.
                                                MOTION FOR SUMMARY
                                                JUDGMENT
11   JOHN DOE, subscriber assigned IP
     address 73.225.38.130,
12
                            Defendant.
13

14   JOHN DOE subscriber assigned IP
15   address 73.225.38.130,

16                          Counterclaimant,

17         vs.
18
     STRIKE 3 HOLDINGS, LLC,
19
                            Counterdefendant.
20

21

22

23

24

25

26

27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                         TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT                   936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                               Seattle, Washington 98103-8869
                                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                   www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 7 of 35




 1                                                 TABLE OF CONTENTS
                                                                                                                                           Page
 2
     I.     INTRODUCTION .......................................................................................................... 1
 3
     II.    ADDITIONAL FACTS .................................................................................................. 1
 4
            A.        Strike 3’s complaint accused John Doe alone of infringement .......................... 1
 5

 6          B.        Strike 3 moved to subpoena Doe’s internet provider based on the same
                      allegations ........................................................................................................... 2
 7
            C.        Strike 3’s motion for early discovery failed to disclose material facts
 8                    to the Court ........................................................................................................ 3
 9
            D.        Strike 3 has used this proceeding to investigate third parties other
10                    than John Doe ..................................................................................................... 5

11          E.        Strike 3’s tactics have literally paid off .............................................................. 6
12   III.   ADDITIONAL AUTHORITY AND ARGUMENT...................................................... 7
13
            A.        Summary Judgment Standard ............................................................................. 7
14
            B.        Abuse of Process ................................................................................................ 7
15
                      1.         Strike 3 abused the process by failing to disclose they could
16                               not know whether it was Doe, or someone else, who was
17                               responsible for alleged infringement ...................................................... 8

18                    2.         Strike 3 improperly used the discovery process to gather
                                 evidence regarding potential infringers other than Doe ......................... 9
19
                      3.         Strike 3’s actions proximately caused Doe’s harm .............................. 10
20

21          C.        Other federal district courts have refused to allow Strike 3 to engage
                      in early discovery because Strike 3 does not know whether a
22                    defendant has infringed .................................................................................... 11

23          D.        John Doe seeks a bench trial ............................................................................ 12
24
     IV.    CONCLUSION ............................................................................................................ 12
25

26

27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                                               TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - i                                                       936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                                                       Seattle, Washington 98103-8869
                                                                                                    TEL. 206.816.6603  FAX 206.319.5450
                                                                                                           www.terrellmarshall.com
               Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 8 of 35



                                                     TABLE OF AUTHORITIES
 1                                                                                                                                            Page
 2
                                                            FEDERAL CASES
 3
     Anderson v. Liberty Lobby, Inc.,
 4         477 U.S. 242 (1986) ....................................................................................................... 7
 5
     Celotex Corp. v. Catrett,
 6          477 U.S. 317 (1986) ....................................................................................................... 7

 7   Cobbler Nevada, LLC v. Gonzales,
           901 F.3d 1142 (9th Cir. 2018) .................................................................................... 7, 9
 8
     Strike 3 Holdings, LLC v. Doe,
 9
             351 F. Supp. 3d 160 (D.D.C. 2018).............................................................................. 11
10
     Strike 3 Holdings, LLC v. Doe,
11           2019 WL 78987 (S.D.N.Y. Jan. 2, 2019) ..................................................................... 12
12   T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n,
            809 F.2d 626 (9th Cir. 1987) .......................................................................................... 7
13

14   Vargas Ramirez v. United States,
           93 F. Supp. 3d 1207 (W.D. Wash. 2015) ..................................................................... 10
15
                                                               STATE CASES
16

17   Batten v. Abrams,
            28 Wn. App. 737, 626 P.2d 984 (1981)........................................................................ 10
18
     Bellevue Farm Owners Ass’n v. Stevens,
19          198 Wn. App. 464, 394 P.3d 1018 (2017)...................................................................... 8
20   Mark v. Williams,
21          45 Wn. App. 182, 724 P.2d 428 (1986).......................................................................... 9

22                                                          FEDERAL RULES

23   Fed. R. Civ. P. 11 ....................................................................................................................... 8
24                                                     OTHER AUTHORITIES
25
     13 Vand. J. Ent. & Tech. L. 695, 724 (2011) ........................................................................... 12
26

27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - i                                                          936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                                                          Seattle, Washington 98103-8869
                                                                                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                                                              www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 9 of 35




 1                                        I. INTRODUCTION
 2          Strike 3 accused John Doe of downloading dozens of Strike 3’s pornographic films.
 3   Strike 3’s allegations minced no words. Strike 3 did not suggest that Doe “might” be
 4   responsible for infringement. Strike 3 did not indicate that the facts led to a “reasonable
 5   inference” that Doe was guilty. Strike 3 did not hedge any risk whatsoever that someone else
 6   could have infringed. In no uncertain terms, Strike 3 alleged: “Defendant downloaded, copied,
 7   and distributed a complete copy of Plaintiff’s Works without authorization.” ECF 1 ¶ 27.
 8          Strike 3 then doubled down, leading the Court to believe that the infringement—for
 9   which they said Doe alone was responsible—meant that Strike 3 should be allowed to engage
10   in early discovery to learn Doe’s identity so that Doe could be formally named in the amended
11   complaint. Strike 3’s motion omitted material facts. First, Strike 3 did not tell the Court that
12   they could not have known that Doe was responsible for infringement. Second, Strike 3 did not
13   inform the Court that the technology they used to investigate Doe could never prove that
14   anyone downloaded complete copies of Strike 3’s works. Finally, Strike 3 did not disclose that
15   they intended to use the discovery process as a fishing expedition directed toward third parties.
16          These facts have led other courts around the country to conclude that Strike 3 is not
17   entitled to early discovery. Had Strike 3 been candid here, the Court may not have granted
18   Strike 3’s ex parte request. Strike 3’s decision to hide the ball from the Court not only calls into
19   question their duties under Rule 11, it supports liability for the tort of abuse of process. As
20   argued here, and in Doe’s prior submission, genuine issues of material fact support Doe’s abuse
21   of process counterclaim. Summary judgment should be denied.
22                                     II. ADDITIONAL FACTS
23   A.     Strike 3’s complaint accused John Doe alone of infringement.
24          The first paragraph of Strike 3’s complaint takes direct aim at John Doe, the subscriber
25   assigned IP address 73.225.38.130: “This is a case about the ongoing and wholesale copyright
26   infringement of Plaintiff’s motion pictures by Defendant….” ECF 1 ¶ 1. Strike 3’s
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 1                             936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 10 of 35




 1   representation that Doe was their sole target, and the only person who could have been
 2   responsible for alleged infringement, could not be clearer from the complaint’s allegations. The
 3   relevant allegations, which accuse Doe of egregious conduct, include:
 4                  4.      Defendant, is in a word, stealing these works on a grand
 5                          scale. Using the BitTorrent protocol, Defendant is
                            committing rampant and wholesale copyright infringement
 6                          by downloading Strike 3’s motion pictures as well as
                            distributing them to others. Defendant did not infringe just
 7                          one or two of Strike 3’s motion pictures, but has been
                            recorded infringing 80 movies over an extended period of
 8
                            time.
 9                  5.      …. Defendant attempted to hide his theft by infringing
                            Plaintiff’s content anonymously….
10
                    23.     Defendant used the BitTorrent file network to illegally
11                          download and distribute Plaintiff’s copyrighted motion
                            pictures.
12
                    27.     Defendant downloaded, copied, and distributed a complete
13
                            copy of Plaintiff’s Works without authorization.
14
     ECF ¶ 1.
15
     B.     Strike 3 moved to subpoena Doe’s internet provider based on the same allegations.
16
            Strike 3 made similar allegations in support of their ex parte request for early discovery.
17
     ECF 4. In their motion, Strike 3 represented: “Not only does Defendant download these movies
18
     through the BitTorrent protocol, Defendant distributes these movies to others, encouraging
19
     others to steal Strike 3’s motion pictures.” Id. at 8-9. Strike 3 continued, “Defendant’s
20
     infringement is consistent, ongoing, and highly damaging.” Id. at 9. “[B]ut for the Doe
21
     Defendant directing his or her BitTorrent client to download the torrent file, the alleged
22
     infringement would not have occurred.” Id. at 10.
23
            Strike 3’s motion depended entirely on the strength and credibility of the
24
     “investigation” conducted by their German investigator, IPP. To support their motion for early
25
     discovery, Strike 3 submitted declarations designed to bolster IPP’s work. These same
26
     witnesses have submitted nearly identical declarations in thousands of other cases, including in
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 2                            936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
               Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 11 of 35




 1   this district. ECF 79 at 8, 11. Each suggests that Strike 3, rather than IPP, directed the
 2   investigation. For example, Strike 3 submitted a declaration from John Pasquale, who testified
 3   that he tied the alleged infringement to Doe’s IP address based on information he received from
 4   IPP. ECF 4-4 ¶ 9. But in his deposition, Mr. Pasquale admitted that he only assumed IPP was
 5   the source of the information, and in fact, never communicated with IPP. Ex. 1 (Pasquale Dep.)
 6   at 23:1-16, 41:10-21, 45:11-45:3.1
 7              Similar problems surround Susan Stalzer. In her declaration, Ms. Stalzer testified that
 8   “IPP provided me with the infringing motion picture file for each of the file hashes listed on
 9   Exhibit A to Strike 3’s Complaint.” ECF 4-5 ¶ 8. But when deposed, she explained that it was
10   Strike 3—not IPP—who provided her the “verification tool” she needed for her role in the
11   investigation. Ex. 2 (Stalzer Dep.) at 36:24-37:17, 110:14-16. Ms. Stalzer’s contact at Strike 3
12   is with someone named “Sud.” Id. Both witnesses conceded they did not draft their declarations
13   and do not know who authored them. Ex. 1 at 22:9-23:2; Ex. 2 at 104:17-25.
14               The name “Sud” or “Sid” also came up in other depositions. Tobias Fieser testified that
15   when he receives requests for information from Strike 3, those requests often come from Sid.
16   Ex. 3 (Fieser Dep.) at 172:18-173:4, 233:11-25. And Strike 3’s corporate representative, Jessica
17   Fernandez, testified that “Sid” does work for GMS and wrote the software that Strike 3 uses to
18   decide who the company should sue. Ex. 4 (Fernandez Dep.) at 161:2-16. Strike 3 initially
19   agreed to work with Doe to depose “Sid/Sud” about his work but has since refused to produce
20   any documents that would provide Doe any information about Sid/Sud’s role at Strike 3. Ex. 6
21   (Plaintiff’s Objections and Responses to Defendant’s Fourth Set of Requests for Production).
22       C.     Strike 3’s motion for early discovery failed to disclose material facts to the Court.
23              Strike 3 was recently summoned to court in Camden, New Jersey for a May 31, 2019
24   hearing before Judge Joel Schneider. There, Strike 3 was asked to address questions about
25   allegations in another form complaint involving identical allegations against a different
26
     1
27       All exhibits are attached to the McEntee Declaration unless otherwise noted.


     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 3                                           936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                                           Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                                               www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 12 of 35




 1   defendant. Many of Judge Schneider’s questions “explore[d] Rule 11 concerns” regarding
 2   specific allegations in the complaint. Judge Schneider’s primary focus was on paragraph 27,
 3   which alleges, just as it does here, that “Defendant downloaded, copied, and distributed a
 4   complete copy of each of plaintiff’s works without authorization.” Ex. 7 (Hearing Transcript) at
 5   14:4-7, 24:21-33:11.
 6          Strike 3 initially tried to skirt around the plain language of paragraph 27, representing
 7   that what they are really “saying in the initial Complaint [is] that the subscriber is going to get
 8   us to that infringer.” Id. at 24:8-15. But when Judge Schneider pushed back—“No, that’s not
 9   what you say, counsel. That’s not what you say”—Strike 3’s attorneys acknowledged that
10   Strike 3 “may need to look at our Complaint and perhaps tweak what we’re saying.” Id. Strike
11   3 was forced to admit that when they file a complaint, the only evidence they have that a Doe
12   defendant has infringed is his or her connection to an IP address. “Strike 3 doesn’t know who
13   the subscriber is…” Id. at 22:7-15. They “only know an IP address.” Id.
14          Strike 3’s position is that while they have an “obligation before we file our Amended
15   Complaint under Rule 11 to make sure that we have more [than a connection to an IP address],”
16   they need not do so in their original complaint. Id. at 32:8-9. In response to Judge Schneider’s
17   suggestion that Strike 3 had “skipped a step,” Strike 3 relied on the Ninth Circuit’s decision in
18   Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1145 (9th Cir. 2018). Ex. 7 at 32:17-33:11.
19   But the Cobbler Nevada decision held the opposite—that a Doe’s “status as the registered
20   subscriber of an infringing IP address, standing alone, does not create a reasonable inference
21   that he is also the infringer.” Cobbler Nevada, 901 F.3d at 1145.
22          Strike 3’s admission that paragraph 27 of their complaint may be inaccurate is material.
23   In the initial response to summary judgment, Doe submitted testimony by Dr. Eric Fruits, in
24   which Dr. Fruits opined that Strike 3 had only a 36% chance of suing the right person. ECF 81
25   ¶ 34. Strike 3’s recent representations in Camden add support to Dr. Fruits’ opinion. After
26   Strike 3 obtains a subscriber’s identity through early discovery, they decide “not to move
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 4                             936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 13 of 35




 1   forward” “roughly about 35 to 40 percent of the time….” Ex. 7 at 58:25-59:8.
 2          Strike 3 also admitted that the allegation in paragraph 27 that John Doe downloaded
 3   complete copies of the works was inaccurate. Instead, Strike 3 relies on bit field value evidence
 4   of only “between 50 and 70 percent…” for each movie. Id. at 99:25-103:8. And while Strike 3
 5   has been working with IPP to “figure out if there’s a way to get that full copy of the movie
 6   from the subscriber,” IPP’s software currently cannot “download[] a hundred percent of the
 7   movie from the subscriber.” Id.
 8          Strike 3 made similar admissions in a recent deposition. In-house counsel Jessica
 9   Fernandez admitted that Strike 3 does not know whether the subscriber is responsible for the
10   alleged infringement when it files their case and seeks early discovery. Ex. 4 at 190:25-192:17
11   (…“you’re asking me who the infringer is, it sounds like…. Oh, yeah, no. There’s – you know,
12   no.”). Ms. Fernandez also conceded that Strike 3 does not know whether the subscriber actually
13   downloaded full copies of the works until they have access to his or her computer. Ex. 4 at
14   187:18-189:2 (“I may not necessarily -- like, unless I have the defendant’s computer, I’m not
15   going to necessarily know that he has the entire work….”).
16          Neither admission is found in the submissions Strike 3 made to the Court in support of
17   their ex parte request for early discovery.
18   D.     Strike 3 has used this proceeding to investigate third parties other than John Doe.
19          Strike 3 represented to the Court that it would use early discovery to investigate whether
20   Doe was responsible for alleged infringement. ECF 4. “With Defendant’s identity, Plaintiff will
21   be able to amend its Complaint to name Doe Defendant, and with said name and address, will
22   be able to serve a summons upon Defendant.” Id. at 15. But once Doe hired an attorney, Strike
23   3 abandoned any attempt to substitute Doe’s true name into the complaint. The back and forth
24   between the attorneys for Strike 3 and Doe is significant. Strike 3 asked Doe’s attorney to
25   disclose Doe’s identity in early 2008. Ex. 8 (Email Correspondence dated April 9, 2018). Doe’s
26   attorney agreed to provide Doe’s identity, in exchange for PCAP information. Ex. 9 (Email
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 5                           936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                           Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 14 of 35




 1   Correspondence dated April 10, 2018). Strike 3 finally produced PCAPs, but not until 2019.
 2   McEntee Decl. ¶ 15.
 3          Rather than use the process to investigate Doe and name him as a defendant, Strike has
 4   taken great pains to engage in a fishing expedition to determine who else could be responsible
 5   for infringement that Strike 3 initially pinned only on Doe. In Doe’s deposition, for example,
 6   Strike 3 spent little time discussing Doe’s internet habits, and instead asked pages of questions
 7   directed at determining which family members or friends could have infringed Strike 3’s
 8   works. Ex. 10 (Doe Dep.) at 12:6-17, 41:9-42:2, 45:14-18, 51:23-52:15, 53:14-74:17. Similarly,
 9   Strike 3’s counsel spent much of the deposition of Doe’s son asking questions about the son’s
10   use of the internet, rather than Doe’s use. Ex. 11 (Doe’s Son Dep.) at 21:13-22:3, 46:2-48:13.
11   Strike 3’s tactics are contrary to the motion for early discovery, in which Strike 3 promised to
12   investigate Doe alone.
13   E.     Strike 3’s tactics have literally paid off.
14          Settlements from litigation are a major revenue stream for Strike 3. Strike 3 has made
15                  from their litigation campaign in less than two years. Ex. 5 (Confidential
16   Fernandez Dep.) at 196:6-13. The company saw revenue of                    in 2017, and close to
17   that same amount the year prior. Ex. 12 (Lansky Dep.) at 195:11-197:9. Depending on timing,
18   Strike 3’s settlement revenue could account for up to a third of their gross revenue. If half of
19   Strike 3’s approximately 3,000 lawsuits result in settlement, the average settlement is
20                      . Strike 3’s subscriptions are $29.95 per month. Id. at 184:18-185:18.
21   Assuming that Doe’s alleged infringement displaces a paid subscription for one year
22   ($29.95/mo * 12 months = $359.40), Strike 3’s revenue from infringement cases far exceeds
23   subscription revenue.
24          Strike 3 owner, Greg Lansky, has complained that piracy is a threat to his company.
25   ECF 4-2 ¶ 22. If true, a rational businessman in Mr. Lansky’s position would implement a
26   system that would have the greatest impact on piracy at the lowest cost. For example, Strike 3
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 6                            936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 15 of 35




 1   could send DMCA notices directly to the ISP’s, which costs very little. But by providing notice
 2   to the infringing IP address, Strike 3 has the potential to significantly decrease infringement.2
 3   Strike 3 also has the ability to implement watermarking. Watermarking would allow the
 4   company to draw on their subscribers to police the internet for piracy, a service Strike 3’s
 5   subscribers already provide. ECF 81 ¶ 18; Ex. 12 at 131:7-132:2 (“a lot of our paying members
 6   take it upon themselves, because they're very loyal customers, to send out links, themselves,
 7   and be, like, look. I feel really bad. Your content is out there for free. You should take it
 8   down”). The notion that the company is struggling because of piracy is speculative, at best.
 9                     III. ADDITIONAL AUTHORITY AND ARGUMENT
10   A.     Summary Judgment Standard
11          Summary judgment is appropriate only if no genuine dispute of material fact exists and
12   the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A fact is
13   material if it might affect the outcome of the suit under the governing law. Anderson v. Liberty
14   Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must demonstrate the absence of a
15   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In response,
16   the adverse party must present affirmative evidence, which “is to be believed” from which all
17   “justifiable inferences” are to be favorably drawn. Anderson, 477 U.S. at 255, 257. “[I]f a
18   rational trier of fact might resolve the issue in favor of the nonmoving party, summary
19   judgment must be denied. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,
20   631 (9th Cir. 1987).
21   B.     Abuse of Process
22          The following elements constitute abuse of process in Washington: (i) the existence of
23   an ulterior purpose to accomplish an object not within the proper scope of the process, (ii) an
24
     2
       Strike 3 hired Rightscorp for one week to send DMCA notices directly to the ISP, but
25   stopped, claiming Rightscorp went out of business. Ex. 7 at 112:1-13. However, the company’s
     web site suggests that its services are still available. See https://www.rightscorp.com/ (last
26
     visited June 24, 2019).
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 7                              936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 16 of 35




 1   act in the use of legal process not proper in the regular prosecution of the proceedings, and (iii)
 2   harm proximately caused by the abuse of process. Bellevue Farm Owners Ass’n v. Stevens, 198
 3   Wn. App. 464, 477, 394 P.3d 1018 (2017).
 4          Federal Rule of Civil Procedure 11 requires pleadings to have evidentiary support. Fed.
 5   R. Civ. P. 11. While the rule addresses the Court’s authority to police a party’s representations,
 6   it is not the exclusive source for control of improper presentations of claims and “does not
 7   preclude a party from initiating an independent action for malicious prosecution or abuse of
 8   process.” See Advisory Committee Notes (1993) to Fed. R. Civ. P. 11.
 9          1.      Strike 3 abused the process by failing to disclose they could not know whether it
                    was Doe, or someone else, who was responsible for alleged infringement.
10
            Strike 3 abused the process by failing to disclose two material facts that may have
11
     affected the Court’s decision to grant early discovery.
12
            First, Strike 3 failed to disclose that they could not know whether it was Doe, or
13
     someone else, who was responsible for alleged infringement, until Strike 3 obtained Doe’s
14
     computer. Instead, Strike 3 misled the Court into believing that only Doe could be responsible
15
     for infringement, when Strike 3 affirmatively represented—as they have in literally thousands
16
     of other form complaints filed across the country—that Doe violated the Copyright Act when
17
     he “downloaded, copied, and distributed a complete copy of Plaintiff’s Works without
18
     authorization.” ECF 1 ¶ 27. Strike 3 then filed a motion based on these facts seeking the
19
     Court’s permission to learn Doe’s identity.
20
            In his initial response, Doe listed several scenarios that explain why it is inaccurate to
21
     pin infringement on the subscriber of an IP address, including wireless home networks that
22
     support multiple users, whether or not they are password-protected, and Comcast’s replacement
23
     of traditional customer routers with WiFi Hotspots. ECF 79 at 13. Strike 3 has since admitted
24
     that they cannot possibly know whether the subscriber infringed before discovery. Strike 3’s
25
     corporate representative, Jessica Fernandez, testified that Strike 3 has no way of knowing
26
     whether the subscriber is actually responsible for alleged infringement unless and until Strike 3
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 8                             936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 17 of 35




 1   inspects his computer. And Strike 3 conceded this fact again recently at a hearing in New
 2   Jersey involving identical allegations.
 3          Second, Strike 3 failed to disclose that the software IPP uses is not capable of
 4   determining whether Doe downloaded entire works. Instead, Strike 3 misled the Court by
 5   introducing a declaration from IPP employee Tobias Fieser that states unequivocally IPP
 6   determined that the pieces Doe downloaded would result in a playable movie. See ECF 4-3 ¶ 9.
 7   In his initial response, Doe introduced expert testimony that disproves Mr. Fieser’s testimony.
 8   ECF 79 at 15. Rather, the PCAPs that Strike 3 produced include only de minimis pieces
 9   required to watch each movie. Id. Recently, Strike 3 admitted that IPP does not have the
10   capability of gathering enough pieces to compile an entire file.
11          Because Strike 3 could not possibly know whether Doe was the infringer, and knew that
12   they did not have evidence that the infringer associated with the IP address had downloaded a
13   complete movie, Strike 3 cannot credibly argue that they complied with Rule 11 by alleging the
14   exact opposite in the Complaint. And Strike 3’s suggestion that these allegations were
15   supported by reasonable inferences is unsupportable. The Ninth Circuit held in Cobbler Nevada
16   that a reasonable inference based on an IP address alone is not enough. 901 F.3d at 1145.
17          Strike 3 has a different reading of Cobbler Nevada, which purports to eliminate Strike
18   3’s Rule 11 obligations until Strike 3 learns John Doe’s identity. Doe can find no support for
19   this position in the opinion. Regardless of when Strike 3’s Rule 11 obligations begin or end, the
20   material omissions in their motion for early discovery form a basis for Doe’s abuse of process
21   counterclaim. Because genuine issues of fact surround the material omissions in Strike 3’s
22   motion for early discovery, summary judgment is inappropriate.
23          2.      Strike 3 improperly used the discovery process to gather evidence regarding
                    potential infringers other than Doe.
24
            A crucial inquiry is whether the judicial system’s process, after having been made
25
     available to secure the presence of the opposing party, has been misused to achieve another,
26
     inappropriate end. See Mark v. Williams, 45 Wn. App. 182, 192, 724 P.2d 428 (1986). The
27

     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
                                                                        TERRELL MARSHALL LAW GROUP PLLC
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT - 9                              936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 18 of 35




 1   mere institution of a legal proceeding, even with a malicious motive, does not constitute an
 2   abuse of process. Vargas Ramirez v. United States, 93 F. Supp. 3d 1207, 1232 (W.D. Wash.
 3   2015). Even the filing of a baseless or vexatious lawsuit is not misusing the process, and no
 4   liability attaches if nothing is done with the litigation “other than carrying it to its regular
 5   conclusion.” Batten v. Abrams, 28 Wn. App. 737, 749, 626 P.2d 984 (1981).
 6           While Doe does not believe Strike 3 had a Rule 11 basis to bring their Complaint, that
 7   decision does not form the basis of Doe’s counterclaim. Doe’s counterclaim is based on the
 8   material misrepresentations and/or omissions Strike made afterward. Strike 3 represented that
 9   the purpose of seeking early discovery was to identify Doe and amend the complaint to name
10   him. Instead, Strike 3 has used the legal process to gather information about others who may
11   have infringed. In doing so, Strike 3 engaged in an act, after using legal process, “to accomplish
12   an end not within the purview of the suit.” Vargas Ramirez, 93 F. Supp. 3d at 1232; see also
13   Batten, 28 Wn. App. at 748 (the tort “goes to use of the process once it has been issued for an
14   end for which it was not designed”).
15           In addition to the “sue and settle” model Doe described in his initial response, Strike 3’s
16   decision to target Doe’s son is precisely the type of coercive behavior that goes to the heart of
17   abuse of process. See Batten, 28 Wn. App. at 746 (indicating that the requisite “improper
18   purpose” for an abuse of process claim “usually takes the form of coercion to obtain a collateral
19   advantage, not properly involved in the proceeding itself”).
20           3.      Strike 3’s actions proximately caused Doe’s harm.
21           If the Court had known that Strike 3 had no confidence that Doe was the infringer, and
22   that Strike 3’s investigator is incapable of ever establishing that Strike 3’s entire works had
23   been downloaded, it is unlikely the Court would have concluded that Strike 3 had good cause to
24   seek early discovery. Strike 3’s decision to seek ex parte discovery prompted Comcast to notify
25   Doe he had been sued. Despite his innocence, Doe was force to hire an attorney to navigate
26   Strike 3’s claim for copyright infringement. Strike 3’s material omissions proximately caused
27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                                        TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 10                                                             936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                               Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
                                                                                   www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 19 of 35




 1   Doe to incur attorneys’ fees and costs that he would not have otherwise incurred.
 2   C.      Other federal district courts have refused to allow Strike 3 to engage in early
 3           discovery because Strike 3 does not know whether a defendant has infringed.
 4           In Doe’s initial response, he cited to Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d
 5   160, 164 (D.D.C. 2018), where Judge Lamberth denied Strike 3’s request for early discovery,
 6   in part, because “Strike 3 fail[ed] to give the Court adequate confidence this defendant actually
 7   did the infringing.”
 8           Three months ago, Judge Orenstein in the Eastern District of New York similarly held
 9   that Strike 3 had not established good cause to subpoena the ISP associated with a Doe
10   Defendant’s IP address. Strike 3 Holdings, LLC v. Doe, No. 18CV0449ENVJO, 2019 WL
11   2022452, at *4 (E.D.N.Y. Mar. 21, 2019). Judge Orenstein disputed Strike 3’s claim that it
12   intended to use the information obtained in early discovery actually litigate. Id. (“it is like that
13   the one thing it will not do is use the information to litigate the action in court.”) (emphasis in
14   original).
15           Judge Orenstein further found “the fact that in more than a third of the resolved cases
16   [in the Eastern District of New York], Strike 3 could not satisfy itself that the named defendant
17   was actually the alleged infringer further undermines the proposition that good cause exists to
18   allow expedited discovery.” Strike 3 Holdings, LLC, 2019 WL 2022452, at *4. Although Judge
19   Orenstein stopped short of concluding Strike 3 had violated Rule 11, he nonetheless found it
20   “apparent that Strike 3 is deliberately asserting claims in a scattershot fashion against a broad
21   array of individuals simply because it is confident that many of them will be liable – even if
22   almost as many of them are not.” Id. at *4. This practice, the court found, “seems wholly
23   inconsistent with the [Rule 11] requirement that a plaintiff may not file a complaint for an
24   improper purpose and that each of a plaintiff’s claims must be predicated on a good faith belief
25   in the claim’s merit.” Id.
26           Finally, the Court rejected Strike 3’s argument that expedited discovery is necessary to
27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 11                                                            936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                  www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 20 of 35




 1   deter copyright violations and enforce its copyrights. “To the contrary, attacking the problem
 2   by asking judges in hundreds of cases in just one district (and presumably thousands across the
 3   country) to consider the same motion and achieve a patchwork of results is plainly inefficient.”
 4   Strike 3 Holdings, LLC, 2019 WL 2022452, at *5 (citing Annemarie Bridy, Is Online Copyright
 5   Enforcement Scalable?, 13 Vand. J. Ent. & Tech. L. 695, 724 (2011) (“Simply put, litigation is
 6   not a scalable mechanism for dealing with the high volume of copyright disputes that arise
 7   from [peer-to-peer] file sharing.”)).
 8          While other courts have approved Strike 3’s requests for early discovery, see Strike 3
 9   Holdings, LLC v. Doe, 2019 WL 78987, at *4 (S.D.N.Y. Jan. 2, 2019) (citing cases), Judge
10   Lamberth’s and Judge Orenstein’s opinions suggest a changing tide as additional courts learn
11   about material omissions which directly contradict Strike 3’s representations, whether in
12   support of early discovery or elsewhere in the legal process.
13   D.     John Doe seeks a bench trial.
14          Strike 3 previously asked the Court to deny Doe’s jury demand. Doe’s initial response
15   explained why his counterclaims could be properly tried before a jury. However, Doe has since
16   made the decision to forgo a jury trial.
17                                           IV. CONCLUSION
18          Despite blatant and unequivocal allegations in their motion for early discovery that Doe
19   is the infringer, and that full copies of Strike 3’s works were downloaded, Strike 3 knew that
20   their investigator could never prove that Doe had downloaded entire films, and that they might
21   not have the right defendant. Both of these facts are material to whether a court might find good
22   cause for early discovery. Yet Strike 3 disclosed neither. Nor did Strike 3 disclose, contrary to
23   their motion, that they intended to investigate third parties other than Doe. Strike 3’s conduct
24   constitutes abuse of process. Based on the foregoing, and on Doe’s prior submissions in
25   response to summary judgment, Doe respectfully request that the Court deny Strike 3’s motion.
26

27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 12                                                          936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
         Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 21 of 35




 1        RESPECTFULLY SUBMITTED AND DATED this 24th day of June, 2019.
 2                                    TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                    By: /s/ Adrienne D. McEntee, WSBA #34061
                                        Beth E. Terrell, WSBA #26759
 5                                      Email: bterrell@terrellmarshall.com
                                        Adrienne D. McEntee, WSBA #34061
 6
                                        Email: amcentee@terrellmarshall.com
 7                                      936 North 34th Street, Suite 300
                                        Seattle, Washington 98103-8869
 8                                      Telephone: (206) 816-6603
                                        Facsimile: (206) 319-5450
 9
                                        J. Curtis Edmondson, WSBA #43795
10
                                        Email: jcedmondson@edmolaw.com
11                                      EDMONDSON IP LAW
                                        399 NE John Olsen Avenue
12                                      Hillsboro, Oregon 97124
                                        Telephone: (503) 336-3749
13
                                      Attorneys for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                         TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 13                                                 936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                   Seattle, Washington 98103-8869
                                                                TEL. 206.816.6603  FAX 206.319.5450
                                                                       www.terrellmarshall.com
           Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 22 of 35



                                      CERTIFICATE OF SERVICE
 1

 2          I, Adrienne D. McEntee, hereby certify that on June 24, 2019, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Lincoln D. Bandlow, Admitted Pro Hac Vice
 6                  Email: lincoln@bandlowlaw.com
                    LAW OFFICES OF LINCOLN BANDLOW, P.C.
 7                  1801 Century Park East, Suite 2400
                    Los Angeles, California 90067
 8                  Telephone: (310) 556-9580
 9                  Facsimile: (310) 861-5550

10                  John C. Atkin, Admitted Pro Hac Vice
                    Email: jatkin@atkinfirm.com
11                  THE ATKIN FIRM, LLC
                    55 Madison Avenue, Suite 400
12                  Morristown, New Jersey 07960
13                  Telephone: (973) 285-3239

14                  Jeremy E. Roller, WSBA #32021
                    Email: jroller@aretelaw.com
15                  ARETE LAW GROUP PLLC
                    1218 Third Avenue, Suite 2100
16                  Seattle, Washington 98101
17                  Telephone: (206) 428-3250
                    Facsimile: (206) 428-3251
18
                    Attorneys for Plaintiff
19
                    Joshua L. Turnham, WSBA #49926
20
                    E-mail: joshua@turnhamlaw.com
21                  THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
                    1001 4th Avenue, Suite 3200
22                  Seattle, Washington 98154
                    Telephone: (206) 395-9267
23                  Facsimile: (206) 905-2996
24
                    Attorneys for Non-Party John Doe’s Son
25

26

27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 14                                                        936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                          Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
                                                                              www.terrellmarshall.com
         Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 23 of 35



                F. Christopher Austin, Admitted Pro Hac Vice
 1              Email: caustin@weidemiller.com
 2              Allen Gregory Gibbs, Admitted Pro Hac Vice
                Email: ggibbs@weidemiller.com
 3              WEIDE & MILLER, LTD.
                10655 Park Run Drive, Suite 100
 4              Las Vegas, Nevada 89144
                Telephone: (702) 382-4804
 5

 6              Derek A. Newman, WSBA #26967
                Email: dn@newmanlaw.com
 7              Rachel Horvitz, WSBA #52987
                Email: rachel@newmanlaw.com
 8              NEWMAN DU WORS LLP
                2101 4th Avenue, Suite 1500
 9
                Seattle, Washington 98121
10              Telephone: (206) 274-2800
                Facsimile: (206) 274-2801
11
                Attorneys for Attorneys for Third-Party Witnesses Tobias Fieser, IPP
12              International UG, Bunting Digital Forensics, LLC, Stephen M. Bunting
13
          DATED this 24th day of June, 2019.
14

15                                        TERRELL MARSHALL LAW GROUP PLLC

16
                                          By: /s/ Adrienne D. McEntee, WSBA #34061
17                                          Adrienne D. McEntee, WSBA 34061
18                                          Email: amcentee@terrellmarshall.com
                                            936 North 34th Street, Suite 300
19                                          Seattle, Washington 98103-8869
                                            Telephone: (206) 816-6603
20                                          Facsimile: (206) 319-5450
21                                        Attorneys for Defendant
22

23

24

25

26

27
     DEFENDANT’S SUPPLEMENTAL RESPONSE TO
     PLAINTIFF’S MOTION FOR SUMMARY
                                                               TERRELL MARSHALL LAW GROUP PLLC
     JUDGMENT - 15                                                     936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                       Seattle, Washington 98103-8869
                                                                    TEL. 206.816.6603  FAX 206.319.5450
                                                                           www.terrellmarshall.com
Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 24 of 35




                     EXHIBIT B
Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 25 of 35




                        US. DISTRICT COURT

                 WESTERN DISTRICT OF WASHINGTON



  STRIKE 3 HOLDINGS, LLC, A          )
  DELAWARE CORPORATION,              )
                                     )
                     PLAINTIFF,      )
                                     )
        VS.                          )         CASE NO.
                                     )         2:17-CV-01731TZS
                                     )
  JOHN DOE SUBSCRIBER ASSIGNED IP    )
  ADDRESS 73.225.38.130,             )
                     DEFENDANT.      )
  ___________________________________)
                                     )
  JOHN DOE, SUBSCRIBER ASSIGNED IP   )
  ADDRESS 73.225.38.130,             )
                                     )
               COUNTERCLAIMANT,      )
                                     )
       VS.                           )
                                     )
  STRIKE 3 HOLDINGS, LLC,            )
                                     )
               COUNTERDEFENDANT.     )
                                     )
  ___________________________________)



                    C O N F I D E N T I A L



             DEPOSITION OF JESSICA FERNANDEZ, taken on behalf

  of the Counterclaimant, at 35 Hugus Alley, Pasadena,

  California, commencing at 10:08 a.m, Friday, April 12, 2019,

  before Sandra Mitchell, C.S.R. 12553, pursuant to Notice.
     Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 26 of 35
     STRIKE 3 HOLDINGS v. JOHN DOE   CONFIDENTIAL DEPOSITION OF             APRIL 12, 2019
                                        JESSICA FERNANDEZ



1           (CONFIDENTIAL TESTIMONY PER THE PROTECTIVE ORDER)
2                    THE WITNESS:        What's aggregate?
3       BY MR. EDMONDSON:
4             Q      Total.
5             A      Oh, yes.
6             Q      Oh, okay.       What is that total amount?
7             A      It's -- so aggregate meaning total, meaning
8       there's no expenses removed from that, it would be --
9                    THE WITNESS:        And this is designated
10      confiden- --
11                   MR. BANDLOW:        This is confidential.
12                   THE WITNESS:        That would be around                   .
13      BY MR. EDMONDSON:
14            Q      Okay.      And what is the expenses associated with
15      that amount?
16            A      Well, I don't know what the expenses are, but I
17      know that -- at least I don't have the number in my
18      head.     But I know that if you deduct all of the expenses
19      in total from that                       , it's approximately
20                      .
21            Q      Okay.
22            A      And so that average out over the course of
23      litigation, it's been going on for, like, 20 months, it
24      would be around                                 .
25            Q      And is one of --

                                                                                    196

     BARRETT REPORTING, INC.               (888) 740-1100         www.barrettreporting.com
Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 27 of 35




                     EXHIBIT C
Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 28 of 35




                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE


  STRIKE 3 HOLDINGS. LLC, a           )
  Delaware corporation,               )
                                      )
             Plaintiff,               )
                                      )
      vs.                             ) CASE: 2:17-cv-01731-TSZ
                                      )
  JOHN DOE, subscriber                )
  assigned    IP address              )
  73.225.38.130,                      )
                                      )
             Defendants.              )
  _____________________________)




             VIDEOTAPED DEPOSITION OF GREG LANSKY,
  taken on behalf of the Defendant, at Cotman IP Law Group,
  PLC, One Colorado, 35 Hugus Alley, Suite 210, Pasadena,
  California 91103, commencing at 10:06 a.m. and being
  terminated at 3:17 p.m., on Thursday, April 11, 2019,
  reported by JEANNETTE CORREIA, CSR No. 10994, a Certified
  Shorthand Reporter in and for the State of California.




                                                                   2
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 29 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE     GREG LANSKY                      APRIL 11, 2019



12:04:06   1                   A   Right.
           2                   Q   -- you've hired X-Take- -- Takedowns to send
           3      out DMCA notices on behalf of the company; is that --
           4                   A   Yes.
12:04:13   5                   Q   -- right?
           6                   A   Yes.
           7                   Q   Okay.    How does XTakedowns know who to send
           8      the notices to?
           9                   MR. BANDLOW:     Calls for speculation.
12:04:20   10                  But if you know.
           11                  THE WITNESS:     I -- I think it's -- it's -- I
           12     think it's a mix of several different various ways.
           13     BY MS. McENTEE:
           14                  Q   What are the various ways?
12:04:29   15                  A   Could be someone from our team reporting an
           16     infringement online.          It could actually be a lot of our
           17     paying members take it upon themselves, because they're
           18     very loyal customers, to send out links, themselves, and
           19     be, like, look.         I feel really bad.      Your content is out
12:04:46   20     there for free.         You should take it down.      And then that
           21     notice then will forwarded.           Actually, a lot of our
           22     paying customers, to support us, will -- will then --
           23     will then help us out and give us links, and also
           24     X-Takedown, themselves, take on the initiatives to -- to
12:04:58   25     find, you know, and try to -- try to -- try to find as

                                                                                          131

                BARRETT REPORTING, INC.          (888) 740-1100        www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 30 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE       GREG LANSKY                    APRIL 11, 2019



12:05:02   1      much infringement as possible.               It's a never -- yeah.
           2      It's --
           3                   Q   And I think we're at the end of the tape.
           4      So --
12:05:11   5                   A   Okay.
           6                   MS. McENTEE:       Let's go off the record for a
           7      minute.
           8                   THE VIDEOGRAPHER:         This marks the end of Media
           9      No. 1 in the deposition of Greg Lansky.
12:05:18   10                  We are going off the record at 12:05 p.m.
           11             (Off the record from 12:05 p.m. - 12:22 p.m.)
           12                  THE VIDEOGRAPHER:         We are back on the record at
           13     12:22 p.m., and this marks the beginning of Media
           14     No. 2 in the deposition of Greg Lansky.
12:23:06   15                  Please continue.
           16     BY MS. McENTEE:
           17                  Q   Mr. Lansky, Exhibit 40.
           18                  A   Sorry.       Yeah.
           19                  Q   That's okay.
12:23:13   20                  So, again, this is one of declarations that --
           21     that you said you signed --
           22                  A   Uh-huh.
           23                  Q   -- in support of one of the copyright cases.
           24                  Did you actually type up this declaration?
12:23:25   25                  A   Yes.

                                                                                           132

                BARRETT REPORTING, INC.            (888) 740-1100        www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 31 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE     GREG LANSKY                      APRIL 11, 2019



02:16:13   1      have currently?          And I say "Strike 3," but I think -- if
           2      I sa- -- if I use the word "company," will you know that
           3      I either mean General Media Systems or Strike 3?
           4                    A   Sure.
02:16:27   5                    Q   Is that okay if I use that term?
           6                    A   Sure.
           7                    Q   Okay.    How many subscribers does the company
           8      have?
           9                    A   It -- it -- that number really varies.            I --
02:16:35   10     I don't know the exact number right now.
           11                   Q   The last time you checked, how many
           12     subscribers did the company have?
           13                   A   There were probably little bit -- around
           14               .   Maybe a little bit less.
02:16:50   15                   Q   Okay.    And the subscriptions, are they
           16     monthly subscriptions?
           17                   A   Yes.
           18                   Q   Are there any other types of subscriptions
           19     other than monthly subscriptions?
02:17:05   20                   A   No.
           21                   Q   And how much would a subscriber pay for a
           22     subscription?
           23                   A   It varies on the brands.
           24                   Q   Okay.    So for Vixen?
02:17:15   25                   A   29.95.

                                                                                          184

                BARRETT REPORTING, INC.          (888) 740-1100        www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 32 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE    GREG LANSKY                       APRIL 11, 2019



02:17:17   1                   Q   A month?
           2                   A   Yes.
           3                   Q   What about for Blacked?
           4                   A   29.95 but occasionally the price will go
02:17:25   5      down during promos.
           6                   Q   Okay.    And what about Tushy?
           7                   A   29.95 and occasionally the price could go
           8      down during promo.
           9                   Q   And what about Blacked Raw?
02:17:36   10                  A   29.95 but the price could fluctuates during
           11     promo as well.
           12                  Q   So is Vixen the only -- the only brand where
           13     the price doesn't usually fluctuate?
           14                  A   Sometimes it does, actually.       It just -- it
02:17:47   15     just varies.
           16                  Q   Sort of across the board the status quo is
           17     29.95?
           18                  A   When we're not in a promo, yes.
           19                  Q   Okay.    How often does the company offer
02:17:56   20     promos?
           21                  A   It varies from year to year.       We've been --
           22     we've been -- we've been trying to figure out the best
           23     system so it really varies.
           24                  Q   The revenue from the subscriptions, the
02:18:06   25     money that comes in from the sub- -- subscriptions, does

                                                                                          185

                BARRETT REPORTING, INC.         (888) 740-1100         www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 33 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE    GREG LANSKY                       APRIL 11, 2019



02:26:58   1      really a data that you could just take at --
           2                   Q   Got it.
           3                   A   -- face value.
           4                   Q   So you know how many subscriptions there
02:27:04   5      are, and you know how to monetize that, but NATS doesn't
           6      tell you what that ends up being in the company's
           7      pocket?
           8                   A   Again, yeah, there is several different
           9      stages in which that particular revenue is going to go
02:27:16   10     through.
           11                  Q   Okay.    So understanding that you don't know
           12     specifically what the revenue was from subscriptions
           13     last year, what was the revenue overall?
           14                  A   Over- -- overall?
02:27:27   15                  Q   Yeah.    You said you know what the revenue
           16     is.    You just --
           17                  A   Right.
           18                  Q   -- don't know how to parcel it out for --
           19                  A   Sure.
02:27:32   20                  Q   -- the subscriptions.
           21                  So what was the revenue?
           22                  A   About        I think -- I want to say
           23                        I think is the ex- -- exact number.
           24                  Q   Okay.    And that includes the sale of DVDs
02:27:45   25     as well?

                                                                                          195

                BARRETT REPORTING, INC.         (888) 740-1100         www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 34 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE    GREG LANSKY                       APRIL 11, 2019



02:27:46   1                   A   Yes.    Includes everything.
           2                   Q   Does it also include licensing fees?
           3                   A   Yes.
           4                   Q   Did you know what the revenue was for 2017?
02:27:57   5                   A   I don't remember, but I know it was less.
           6                   Q   Okay.    Was it                           ?
           7                   A   Yes.
           8                   Q   Was it                                     ?
           9                   A   Yes.
02:28:06   10                  Q   Do you think it was                                ?
           11                  A   I don't want to guess exact number --
           12                  Q   Okay.
           13                  A   -- but -- but it sounds about right.
           14                  Q   For 2016, do you recall what the revenue
02:28:16   15     was?
           16                  A   Not the exact number, no.
           17                  Q   Do you think it was lower than 2017?
           18                  A   Yes.
           19                  Q   Okay.                                      ?
02:28:24   20                  A   Yes.
           21                  Q   And same question for 2015 --
           22                  A   Uh-huh.
           23                  Q   -- do -- do you know what the revenue was
           24     that first year?
02:28:31   25                  A   I don't know the exact number, no.

                                                                                          196

                BARRETT REPORTING, INC.         (888) 740-1100         www.barrettreporting.com
                Case 2:17-cv-01731-TSZ Document 166 Filed 07/05/19 Page 35 of 35
                STRIKE 3 HOLDINGS v. JOHN DOE    GREG LANSKY                       APRIL 11, 2019



02:28:33   1                   Q   Was it less than 2016?
           2                   A   Yes.
           3                   Q   Do you think in your first year of -- of
           4      business with the company you still made
02:28:42   5                 ?
           6                   A   What do you mean by                             ?   You
           7      mean --
           8                   Q                                           .
           9                   A   I think so.
02:28:49   10                  Q   Okay.    And so do you know -- so taking last
           11     year, for example --
           12                  A   Right.
           13                  Q   -- do you know how much of that revenue was
           14     attributable to DVD sales?
02:29:02   15                  A   Not really, no.
           16                  Q   How do you -- so I know you use NATS to
           17     track subscriptions.
           18                  A   Right.
           19                  Q   Do you have any other software that you use
02:29:10   20     to track DVD sales?
           21                  A   We don't use a software to track DVD sales.
           22                  Q   How do you track DVD sales?
           23                  A   Through our distributor.
           24                  Q   So you rely on the distributor to --
02:29:21   25     distributor to tell you how many DVDs were sold?

                                                                                          197

                BARRETT REPORTING, INC.          (888) 740-1100        www.barrettreporting.com
